Exhibit 10.2 FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan Restricted Stock Award Agreement To : FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (the “Award”) of restricted shares (the “Award Shares”) of the Company’s common stock, par value $0.01 per share (the “Common Stock”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June 7, 2017, as further amended or restated from time to time (the “Plan”), conditioned upon your agreement to the terms and conditions described below. The effective “Grant Date” will be , , subject to your promptly [electronically acknowledging and accepting] [executing and returning a copy of] this Agreement (as defined below) with respect to the Award. This Restricted Stock Agreement (the “Agreement”) evidenced the Award and the Award Shares. This Agreement and the Award of the Award Shares are made in consideration of your employment with the Company or your Employer (as hereafter defined) and are subject to any applicable terms of your written employment arrangements or successor agreement, as amended from time to time, to which you are subject (“Employment Agreement”), if applicable, between you (the “Executive”) and the Company or an Affiliate of the Company (the “Employer”). The Award is subject in all respects to and incorporates by reference the terms and conditions of the Plan. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Compensation Committee (the “Committee”) of the Board of Directors of the Company concerning any questions arising under this Agreement or the Plan with respect to the Award and the Award Shares.
